DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 5, 6, 9-13 and 16-23 are currently pending.

Claim Rejections - 35 USC § 103
Claims 1, 5, 6, 9-11, 21 and 22, are rejected under 35 U.S.C. 103 as being unpatentable over Arizumi et al. (US 2015/0177654) and in view of evidence provided by Kitaichi et al. (US 5,408,839).
Regarding claims 1, 5, 6, 9, 21 and 22, Arizumi (Paragraph 41) teaches a silicone rubber layer that includes heat conductive fillers within the silicone rubber (Figure 2) to render the layer thermally conductive. The layer can be used in combination with a base to form a belt (Paragraph 25) and can be used in an image forming apparatus (Paragraphs 62-64). Either of two silicone rubber layers can comprise silicone rubber (Paragraph 27), needle shaped heat conductive fillers and 
As evidenced by Kitaichi (Paragraphs bridging Columns 2 and 3), the spheroidized ratio from JIS G 5502 (the standard used in the instant application) is a ratio of areas of the spherical graphite and a true circle whose diameter is corresponding to the maximum length of the spherical graphite.  Given that Arizumi teaches that the sphere shape can have an aspect ratio of 1.0, the maximum diameter and that of the true circle would be the same and the ratio would be 100%. For the values above 1, the ratio would be below 100%. Thus, Arizumi teaches a range of spheroidized ratio that fully encompasses the claimed ranges. 
The overall content of the heat conductive fillers is from 1 to 60 parts by weight to 100 parts by weight of the silicone rubber. The mixture ratio (Paragraph 43) of the needle shaped filler to the heat conductive sphere shaped fillers is from 10:1 to 10:10, giving a range for the fraction of from 1 to 10.  Based on these values, the overall loading of the heat conductive fillers and the loading of the carbon fiber overlap the claimed ranges. 
prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
While Arizumi does not refer to the layer as a cushion layer, given that the layer comprises a silicone rubber it would provide some degree of cushioning.
Regarding claim 10, the lower of the two silicone rubber layers can be considered to be the thermally conductive layer.
Regarding claim 11, the belt can also comprise a release layer on the upper elastic layer (Paragraphs 57-61).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Arizumi et al. (US 2015/0177654) as applied to claim 6 above, and further in view of Sugiyama et al. (US 2006/0056888).
Regarding claim 12, as stated above, Arizumi teaches a belt that meets the limitations of claim 6. The belt can be a fixing member (Paragraph 12) on the image-contact side of the recording medium P (Paragraph 62 and Figure 3).

Sugiyama (Paragraphs 54-63) teaches that an image-contact fixing belt (that can be formed from a silicone rubber) should have an ASKER hardness from 30 to 90 to ensure sufficient pressure can be applied at the time of fixing while not shortening the life of the belt.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the ASKER hardness of the thermally-conductive rubber material of the image-contact fixing belt of Arizumi to the range of Sugiyama, in order to ensure that sufficient pressure can be applied at the time of fixing while not shortening the life of the belt.

Claims 1, 5, 6, 9-11, 13, 16-18 and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Kikuchi et al. (US 2011/0135359) in view of Arizumi et al. (US 2015/0177654) and in view of evidence provided by Kitaichi et al. (US 5,408,839).
Regarding claims 1, 5, 6, 9-11, 13, 16-18 and 20-23, Kikuchi (Claim 9) teaches an image forming apparatus comprising a fixing belt comprising a first metal heat generating layer, a pressing unit opposed to an outer circumference of the fixing belt, an induction-current generating coil (coil unit) presented near a circumferential surface of the fixing belt, a nip forming member present on an inner side of the fixing belt and configured to press the fixing belt against the pressing unit and an auxiliary heat generation member present on the inner side of the fixing belt (heat assistance 
The fixing belt has the structure as shown in Figure 4 and can comprise in order: a supporting layer 60a (base layer), a heat generating layer 60b that can be formed from copper, a bonding layer 60c, a silicon rubber layer 60d and a release layer 60e (Paragraph 22).
Kikuchi does not teach that the silicon rubber layer comprises the silicone, carbon fiber and spherical graphite as claimed.
Arizumi (Paragraph 41) teaches a silicone (silicon containing) rubber layer that includes heat conductive fillers within the silicone rubber (Figure 2) to render the layer thermally conductive. The layer can be used in a fixing member in combination with a base to form a belt (Paragraph 25) and can be used in an image forming apparatus (Paragraphs 62-64). The use of the silicone rubber layer provides the fixing device with high-speed warm-up to suppress the generation of image failure (Paragraph 67). Either of two silicone rubber layers can comprise silicone rubber (Paragraph 27), needle shaped heat conductive fillers and sphere shaped heat conductive fillers (Paragraph 42). The needle shaped heat conductive fillers (Paragraphs 29-32) can be carbon fibers (including many of the same carbon fibers used in the instant application). These fibers can have an aspect ratio of 2.5 or more (Paragraph 28) and an average length of 1 
As evidenced by Kitaichi (Paragraphs bridging Columns 2 and 3), the spheroidized ratio from JIS G 5502 (the standard used in the instant application) is a ratio of areas of the spherical graphite and a true circle whose diameter is corresponding to the maximum length of the spherical graphite.  Given that Arizumi teaches that the sphere shape can have an aspect ratio of 1.0, the maximum diameter and that of the true circle would be the same and the ratio would be 100%. For the values above 1, the ratio would be below 100%. Thus, Arizumi teaches a range of spheroidized ratio that fully encompasses the claimed ranges.
The overall content of the heat conductive fillers is from 1 to 60 parts by weight to 100 parts by weight of the silicone rubber. The mixture ratio (Paragraph 43) of the needle shaped filler to the heat conductive sphere shaped fillers is from 10:1 to 10:10, giving a range for the fraction of from 1 to 10.  Based on these values, the overall loading of the heat conductive fillers and the loading of the carbon fiber overlap the claimed ranges.
While Arizumi does not teach limiting the choice of carbon fiber and sphere shaped graphites to those that meet the claimed expression, given the carbon fiber average diameter range based on the average length and aspect ratio and the average diameter of the sphere shaped graphite, the teachings of Arizumi encompass R/D prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
While Arizumi does not refer to the layer as a cushion layer, given that the layer comprises a silicone rubber it would provide some degree of cushioning.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the silicone rubber layer of Arizumi, as the silicon rubber layer of Kikuchi, in order to provide a layer with high-speed warm-up to suppress the generation of image failure.

Claims 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kikuchi et al. (US 2011/0135359) in view of Arizumi et al. (US 2015/0177654) as applied to claims 6 and 13 above, and further in view of Sugiyama et al. (US 2006/0056888).
Regarding claims 12 and 19, as stated above, Kikuchi, using the particular silicone rubber material of Arizumi, teaches a belt and image forming apparatus that meets the limitations of claims 6 and 13. The belt of Kikuchi is a fixing belt (Kikuchi, Abstract). The belt of Arizumi can be a fixing member (Arizumi, Paragraph 12) on the image-contact side of the recording medium P (Arizumi, Paragraph 62 and Figure 3).

Sugiyama (Paragraphs 54-63) teaches that an image-contact fixing belt (that can be formed from a silicone rubber) should have an ASKER hardness from 30 to 90 to ensure sufficient pressure can be applied at the time of fixing while not shortening the life of the belt.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the ASKER hardness of the thermally-conductive rubber material of the image-contact fixing belt of Kikuchi in view of Arizumi to the range of Sugiyama, in order to ensure that sufficient pressure can be applied at the time of fixing while not shortening the life of the belt.

Response to Arguments
Applicant's arguments filed February 25, 2021 have been fully considered but they are not persuasive. 
Applicants argue that Arizumi et al. (US 2015/0177654) fails to teach or suggest the recited values of mass ratios for the carbon fiber content and spherical graphite content and the sizing of the spherical graphite in combination with each other and that this reference teaches nothing regarding the importance of the ratio R/D being in any particular range, so no motivation is provided to modify the disclosed compositions of Arizumi to meet the recited aspects of claim 1. However, as set forth in the rejection, Arizumi teaches overlapping ranges for the mass ratios, sizing and R/D ratio. The rejection sets forth that given the carbon fiber average diameter range based on the prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Applicants have not provided data, commensurate in scope with the claims, to show criticality for the claimed ranges as would be necessary to overcome the prima facie case of obviousness. The data presented in the instant application is only for a single diameter of spherical graphite in the claimed size range with a single sphericity. The examples using that graphite have a single type of silicone rubber, a single R/D value and a single amount of the same carbon fibers. For at least these reasons, the data presented is far narrower than the scope of the broader claims. It is further noted that the Comparative Examples of the instant application all contain only one of either the carbon fiber or the spherical graphite, while Arizumi specifically discloses including both a needle shaped filler and a sphere shaped filler in the layer (Paragraph 12).
The balance of Applicants arguments are that the additional references cited do not cure the deficiencies of Arizumi. However, as stated above, given that Arizumi teaches overlapping ranges for the claimed ranges and Applicants have not provided evidence to overcome the prima facie case of obviousness set forth over Arizumi, the Examiner maintains the rejections. 
.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth A Robinson whose telephone number is (571)272-7129.  The examiner can normally be reached on M-F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ELIZABETH A ROBINSON/Primary Examiner, Art Unit 1787                                                                                                                                                                                                        




March 13, 2021